Citation Nr: 0605498	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-15 409 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1978 until September 1979.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2001 rating decision of the Los Angeles, California Regional 
Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to a recent clarification letter from the Board, the 
veteran indicated that he still wants a Board hearing.  See 
Remand below.  Along with his response, the veteran submitted 
additional contentions and numerous pages of documentation 
already of record, including copies of service medical 
records, service personnel records and selective service 
records.  He also submitted an excerpt of an Army regulation 
pertaining to separation for non service connected, 
aggravated conditions.  Since this documentation contains no 
evidence the RO has not already reviewed, waiver of 
evidentiary review by the RO is not required.

As explained below, this appeal must be REMANDED again to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

                                                          
                                                            
REMAND

On his April 2003 Form 9, the veteran requested a Board Video 
Conference hearing. In conjunction with submitting the Form 
9, the veteran's representative requested a hearing at the RO 
before a Decision Review Officer.  The hearing before the 
Decision Review Officer was held in July 2003.  However, the 
RO never scheduled the veteran for a Board Video Conference 
hearing and there is no indication in the record that either 
the veteran or his representative cancelled his request for 
the Board hearing.

In August 3, 2005 correspondence, the Board sought 
clarification from the veteran as to whether he still desired 
a Board hearing.  On August 19, 2005, the Board received a 
response from the veteran indicating that he did indeed want 
a Board Video Conference hearing before a Veteran's Law Judge 
at the RO.

The appeal was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC., in September 2005.  It is 
apparent that the RO scheduled the veteran for a hearing 
before a traveling member of the Board (i.e., Travel Board 
hearing) for February 27, 2006.  However, the RO sent the 
veteran a Video Hearing Form requesting him to confirm his 
desire for a Video Conference hearing and, when he failed to 
respond, the case was returned to the Board before the 
scheduled hearing date.  While the veteran did not respond to 
this latter form, he has clearly requested a Video Conference 
hearing and confirmed this request to the Board.  He has not 
withdrawn his hearing request.  Under such circumstances, the 
veteran need not confirm his request a third time.  This case 
must be returned to the RO for the hearing absent an explicit 
withdrawal of the hearing request from the veteran or his 
authorized representative.   

A hearing on appeal will be granted if an appellant, veteran, 
or their representatives, expresses a desire to appear in 
person.  8 C.F.R. § 20.700 (2005).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2005), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, in order to ensure full 
compliance with due process requirements, a hearing must be 
scheduled.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703, 20.704 (2005).

Accordingly, the case is remanded for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a Video Conference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
appellant and veteran of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (2005).  In conjunction 
with the rescheduling, the veteran should 
be advised that if he needs to make any 
arrangements with his representative 
prior to the hearing, that should be done 
with enough time for the hearing to 
proceed as scheduled.  After completing 
necessary action on this hearing request, 
the RO should return the case to the 
Board.

The veteran need not confirm his hearing 
request a third time.  The RO must ensure 
that the veteran is scheduled for the 
Video Conference hearing and that he 
receives notice of the place, date and 
time, absent an explicit withdrawal of 
the hearing request from the veteran or 
his authorized representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

